      Case 2:21-cv-02037-JTF-cgc Document 1 Filed 01/15/21 Page 1 of 6                        PageID 1



1                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
2
                                                      §
3
     NICHOLAS MUNNELL,                                §
4                                                     §     Civil Action No.:
                        Plaintiff,                    §
5                                                     §     2:21-cv-2037
                        v.                            §
6                                                     §
     REWARD ZONE USA, LLC,                            §     JURY TRIAL DEMANDED
7                                                     §
                        Defendant.                    §
8                                                     §
                                                      §
9

10
                                              COMPLAINT
11
            NICHOLAS MUNNELL (“Plaintiff”), by and through his attorneys, KIMMEL &
12
     SILVERMAN, P.C., alleges the following against REWARD ZONE USA, LLC (“Defendant”):
13
                                            INTRODUCTION
14
            1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection Act, 47
15
     U.S.C. § 227, et seq. (“TCPA”).
16

17                                   JURISDICTION AND VENUE

18          2.      Jurisdiction of this Court arises under 28 U.S.C. § 1331, which grants this court

19   original jurisdiction of all civil actions arising under the laws of the United States. See Mims v.

20   Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181 L. Ed. 2d 881 (2012).
21          3.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).
22
                                           PARTIES
23
            4.      Plaintiff is a natural person, who resides in Atoka, Tennessee 38004.
24
            5.      Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
25



                                                      1
      Case 2:21-cv-02037-JTF-cgc Document 1 Filed 01/15/21 Page 2 of 6                         PageID 2



1           6.        Defendant is a corporation with its headquarters located at 128 Court Street, 3rd
2    Floor, White Plains, NY 10601 and can be served via its registered agent at The Corporation
3
     Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801.
4
            7.        Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).
5
            8.        Defendant acted through its agents, employees, officers, members, directors,
6
     heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.
7
                                            FACTUAL ALLEGATIONS
8
            9.        Defendant sent unsolicited text messages to Plaintiff on his personal cellular
9
     telephone ending in 0282 on dates including but not limited to: March 9, 2020, March 17, 2020,
10

11   April 8, 2020, April 11, 2020, May 24, 2020, May 29, 2020, May 30, 2020, May 31, 2020, June

12   8, 2020, two messages on June 13, 2020, and June 17, 2020.

13          10.       Plaintiff has only used the number ending in 0282 as a personal cellular

14   telephone.
15          11.       Plaintiff did not consent to these text messages.
16
            12.       Plaintiff has been on the do not call registry since July 26, 2016.
17
            13.       When contacting Plaintiff on his cellular telephone, Defendant used an automatic
18
     telephone dialing system and automatic and/or pre-recorded messages.
19
            14.       Defendant’s text messages were not made for “emergency purposes”.
20
            15.       Upon information and belief, Defendant conducts business in a manner which
21
     violates the Telephone Consumer Protection Act.
22

23
                                                COUNT I
                              Defendant Violated the TCPA 47 U.S.C. § 227(b)
24
            16.       Plaintiff incorporates the forgoing paragraphs as though the same were set forth at
25
     length herein.

                                                        2
       Case 2:21-cv-02037-JTF-cgc Document 1 Filed 01/15/21 Page 3 of 6                     PageID 3



1            17.     The TCPA prohibits placing calls using an automatic telephone dialing system or
2    automatically generated or prerecorded voice to a cellular telephone except where the caller has
3
     the prior express consent of the called party to make such calls or where the call is made for
4
     emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).
5
             23.     Defendant initiated multiple text messages to Plaintiff’s cellular telephone
6
     number using an automatic telephone dialing system.
7
             24.     The dialing system used by Defendant to call Plaintiff’s cellular telephone calls
8
     telephone numbers without being prompted by human intervention before each call.
9
             25.     The dialing system used by Defendant to call Plaintiff has the present and/or
10

11   future capacity to dial numbers in a random and/or sequential fashion.

12           26.     Defendant’s text messages were not made for “emergency purposes.”

13           27.     Defendant’s text messages to Plaintiff’s cellular telephone without any prior

14   express consent.
15           28.     Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do
16
     Not Call Registry since July 26, 2016.
17
             29.     Defendant’s acts as described above were done with malicious, intentional,
18
     willful, reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the
19
     purpose of harassing Plaintiff.
20
             30.     The acts and/or omissions of Defendant were done unfairly, unlawfully,
21
     intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,
22

23
     legal justification or legal excuse.

24

25



                                                      3
      Case 2:21-cv-02037-JTF-cgc Document 1 Filed 01/15/21 Page 4 of 6                      PageID 4



1            31.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses
2    and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles
3
     damages.
4
                                               COUNT II
5                            Defendant Violated the TCPA 47 U.S.C. § 227(C)
6            32.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at
7
     length herein.
8
             33.      The TCPA prohibits any person or entity of initiating any telephone solicitation to
9
     a residential telephone subscriber who has registered his or her telephone number on the National
10
     Do-Not-Call Registry of persons who do not wish to receive telephone solicitations that is
11
     maintained by the Federal Government. 47 U.S.C. § 227(c).
12
             34.      Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do
13

14
     Not Call Registry since July 26, 2016.

15           35.      Defendant texted Plaintiff on two or more occasions during a single calendar year

16   despite Plaintiff’s registration on the Do Not Call list.

17           36.      Defendant’s acts as described above were done with malicious, intentional,

18   willful, reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the
19
     purpose of harassing Plaintiff.
20
             37.      The acts and/or omissions of Defendant were done unfairly, unlawfully,
21
     intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,
22
     legal justification or legal excuse.
23
             38.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses
24
     and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles
25
     damages.

                                                        4
       Case 2:21-cv-02037-JTF-cgc Document 1 Filed 01/15/21 Page 5 of 6                  PageID 5



1            Wherefore, Plaintiff, NICHOLAS MUNNELL, respectfully prays for judgment as
2    follows:
3                    a.   All actual damages Plaintiff suffered (as provided under 47 U.S.C. §
4                         227(b)(3)(A));
5
                     b.   Statutory damages of $500.00 per violative telephone call (as provided
6
                          under 47 U.S.C. § 227(b)(3)(B));
7
                     c.   Additional statutory damages of $500.00 per violative telephone call (as
8
                          provided under 47 U.S.C. § 227(C);
9
                     d.   Treble damages of $1,500.00 per violative telephone call (as provided
10
                          under 47 U.S.C. § 227(b)(3));
11
                     e.   Additional treble damages of $1,500.00 per violative telephone call (as
12

13                        provided under 47 U.S.C. § 227(C);

14                   f.   Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and (c)

15                   g.   Any other relief this Honorable Court deems appropriate.

16

17

18
                                   DEMAND FOR JURY TRIAL
19
             PLEASE TAKE NOTICE that Plaintiff, NICHOLAS MUNNELL, demands a jury trial
20
     in this case.
21

22

23

24

25



                                                   5
     Case 2:21-cv-02037-JTF-cgc Document 1 Filed 01/15/21 Page 6 of 6   PageID 6



1                                     Respectfully submitted;
2
     DATED: January 14, 2021          By: /s/ Amy Lynn Bennecoff Ginsburg
3
                                          Amy Lynn Bennecoff Ginsburg
4
                                          Kimmel & Silverman, P.C.
                                          30 E. Butler Pike
5                                         Ambler, PA 19002
                                          Phone: (215) 540-8888
6                                         Fax: (877) 788-2864
                                          Email: teamkimmel@creditlaw.com
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                          6
